

Exhibit 10(ii)


AMENDMENT NO. 2 TO THE CREDIT AGREEMENT AND AMENDMENT TO THE COLLATERAL
AGREEMENT


This AMENDMENT NO. 2 TO THE CREDIT AGREEMENT AND AMENDMENT
TO THE COLLATERAL AGREEMENT (this “Amendment”), dated as of June 27, 2018, is
entered into by and among (1) CLEARWATER PAPER CORPORATION, a Delaware
corporation (the “Borrower”); (2) Lenders (as defined below) constituting the
Required Lenders (as defined in the Credit Agreement referred to below); and (3)
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”):


WHEREAS the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have previously entered into that
certain Credit Agreement, dated as of October 31, 2016 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement” and as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, including, but not limited to, by this Amendment, the “Credit
Agreement”);


WHEREAS the Borrower, certain of its Subsidiaries, as grantors, and the
Administrative Agent have previously entered into that certain Collateral
Agreement, dated as of October 31, 2016 (as in effect immediately prior to the
date hereof, the “Existing Collateral Agreement” and as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
including, but not limited to, by this Amendment, the “Collateral Agreement”);


WHEREAS the Borrower has requested that the Administrative Agent and the
Required Lenders make amendments to the Existing Credit Agreement and the
Existing Collateral Agreement as set forth in this Amendment; and


WHEREAS the Administrative Agent and the Lenders that are signatories hereto,
constituting Required Lenders, are willing to grant such request on the terms
and subject to the conditions set forth in this Amendment;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.Definitions. Capitalized terms are used in this Amendment as defined in the
Credit Agreement and the Collateral Agreement, as applicable, unless otherwise
defined herein.


2.Amendments to the Existing Credit Agreement. On the terms of this Amendment
and subject to the satisfaction of the conditions precedent set forth in Section
4 below:


(a)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical order:


“Permitted A/R Finance Transaction” means the bona fide sale for cash by the
Borrower or its Subsidiaries to an unaffiliated third party on an arm’s length
and non-recourse basis (except for breach of representations and warranties,
commercial disputes and other standard recourse or repurchase obligations in
transactions of this type made available by the Administrative Agent or its
Affiliates) of Receivables




--------------------------------------------------------------------------------




and Related Assets in an amount of up to $100,000,000 in face value per fiscal
quarter.


“Receivables and Related Assets” means (a) accounts receivable (including all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced (including in the form of
chattel paper) and whether or not earned by performance) and (b) any interest in
such accounts receivable and all collateral securing such accounts receivable,
all contracts and contract rights, purchase orders, security interests,
financing statements or other documentation in respect of such accounts
receivable, any guarantees, indemnities, warranties or other obligations in
respect of such accounts receivable, any other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with receivable purchase arrangements involving receivables similar
to such accounts receivable and any collections or proceeds of any of the
foregoing.


(b)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following clause to the end of the definition of “Specified Transactions”
immediately before the period:


“, it being understood that no sale of Receivables and Related Assets in a
Permitted A/R Finance Transaction shall constitute a Specified Transaction”.


(c)Section 8.2 of the Existing Credit Agreement is hereby amended by (i)
deleting “and” at the end of subclause (q), (ii) re-lettering subclause (r) as
subclause (s) and (iii) adding new subclause (r) as follows:


“(r)(i) customary backstop Liens on any Receivables and Related Assets granted
to the provider of any Permitted A/R Finance Transaction, and (ii) a security
interest in any deposit or lockbox account maintained by the Borrower or its
Subsidiaries into which Receivables and Related Assets that are subject to
Permitted A/R Finance Transactions are received; and”.


(d)Section 8.3 of the Existing Credit Agreement is hereby amended by (i)
deleting “and” at the end of subclause (p), (ii) re-lettering subclause (q) as
subclause (r) and (iii) adding new subclause (q) as follows:


“(q) Investments constituting the extension of credit made to any purchaser of
Receivables and Related Assets in connection with any Permitted A/R Finance
Transaction relating to the balance of the purchase price payable therefor by
such purchaser; and”.


(e)Section 8.5 of the Existing Credit Agreement is hereby amended by (i)
deleting “and” at the end of subclause (p), (ii) re-lettering subclause (q) as
subclause (r) and (iii) adding new subclause (q) as follows:


“(q) the sale of Receivables and Related Assets in Permitted A/R Finance
Transactions; and”.


3.Amendments to the Existing Collateral Agreement. On the terms of this
Amendment and subject to the satisfaction of the conditions precedent set forth
in Section 4 below:




--------------------------------------------------------------------------------






(a) Section 2.1 of the Existing Collateral Agreement is hereby amended by (i)
deleting “or” at the end of clause (vii) of the first proviso thereto and (ii)
adding the following after the end of clause (viii) of the first proviso
thereto:


“or (ix) Receivables and Related Assets that have been sold in Permitted A/R
Finance Transactions”.


4.Conditions Precedent to the Effectiveness of this Amendment. The provisions of
Sections 2 and 3 of this Amendment are conditioned upon, and such provisions
shall not be effective until, satisfaction of the following conditions (the
first date on which all of the following conditions have been satisfied being
referred to herein as the “Amendment Effective Date”):


(a)The Administrative Agent shall have received, on behalf of the Lenders, this
Amendment, duly executed and delivered by the Borrower, the Required Lenders and
the Administrative Agent (and consented to by the Guarantors);


(b)The Borrower shall have paid to the Administrative Agent, for the account of
each Lender that has executed and delivered a signature page to this Amendment
on or prior to the date hereof (each, a “Consenting Lender”), a non-refundable
amendment fee in an amount equal to 0.05% of such Consenting Lender’s
Commitments as of the Amendment Effective Date (collectively, the “Amendment
Fees”). The Amendment Fees are fully earned, due and payable as of the Amendment
Effective Date.


(c)The Administrative Agent shall have received a corresponding amendment to the
FCS Facility, duly executed by each party thereto (and consented to by the
Guarantors (as defined under the FCS Facility)) in form and substance reasonably
satisfactory to the Administrative Agent;


(d)
No Default or Event of Default shall have occurred and be continuing; and



(e)The representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the Amendment Effective Date (except
to the extent any such representation and warranty is expressly stated to have
been made as of a specific date, in which case it shall be true and correct as
of such specific date).


5.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment and to amend each of the Existing
Credit Agreement and the Existing Collateral Agreement in the manner provided in
this Amendment, the Borrower represents and warrants to the Administrative Agent
and each Lender as follows:


(a)Authorization of Agreements; Enforceability. The Borrower has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment in
accordance with its terms. This Amendment has been duly executed and delivered
by duly authorized officers of the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.




(b)Representations and Warranties in the Credit Agreement and the Collateral




--------------------------------------------------------------------------------




Agreement. The Borrower confirms that as of the Amendment Effective Date, (i)
the representations and warranties contained in Article VI of the Credit
Agreement are true and correct in all material respects (except to the extent
any such representation and warranty is expressly stated to have been made as of
a specific date, in which case it shall be true and correct as of such specific
date), (ii) the representations and warranties contained in Article III of the
Collateral Agreement are true and correct in all material respects (except to
the extent any such representation and warranty is expressly stated to have been
made as of a specific date, in which case it shall be true and correct as of
such specific date) and (iii) no Default or Event of Default has occurred and is
continuing.


6.
Miscellaneous.



(a)Letter Agreement. On the terms of this Amendment and subject to the
satisfaction of the conditions precedent set forth in Section 4 above, the
Required Lenders acknowledge and agree that the Administrative Agent is
authorized to enter into a letter agreement in connection with the sale of
Receivables and Related Assets, in the form attached hereto as Exhibit A.


(b)Reference to and Effect on the Existing Credit Agreement, the Existing
Collateral Agreement and the other Loan Documents.


(i)Except as specifically amended by this Amendment and the documents executed
and delivered in connection herewith, the Credit Agreement, the Collateral
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed by the Borrower in all respects.


(ii)The execution and delivery of this Amendment and performance of each of the
Credit Agreement and the Collateral Agreement shall not, except as expressly
provided herein, constitute a waiver of any provision of, or operate as a waiver
of any right, power or remedy of the Administrative Agent or the Lenders under,
the Existing Credit Agreement, the Existing Collateral Agreement or any of the
other Loan Documents.


(iii)Upon the conditions precedent set forth herein being satisfied, this
Amendment shall be construed as one with each of the Existing Credit Agreement
and the Existing Collateral Agreement, and each of the Existing Credit Agreement
and the Existing Collateral Agreement shall, where the context requires, be read
and construed throughout so as to incorporate this Amendment.


(iv)If there is any conflict between the terms and provisions of this Amendment
and the terms and provisions of the Credit Agreement, the Collateral Agreement
or any other Loan Document, the terms and provisions of this Amendment shall
govern.


(c)Expenses.    The Borrower expressly acknowledges its obligations under
Section 11.3 of the Credit Agreement (Expenses; Indemnity) and Section 7.3 of
the Collateral Agreement (Expenses; Indemnification, Waiver of Consequential
Damages, etc.) with respect to this Amendment.


(d)Headings.    Section and subsection headings in this Amendment are included
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


(e)Counterparts. This Amendment may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Delivery of an
executed counterpart of this Amendment by electronic




--------------------------------------------------------------------------------




mail shall be equally as effective as delivery of an original executed
counterpart of this Amendment.


(f)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


7.Loan Documents. This Amendment is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement and the Collateral
Agreement generally applicable to Loan Documents are applicable hereto and
incorporated herein by this reference.






[This Space Intentionally Left Blank]














































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




BORROWER:


CLEARWATER PAPER CORPORATION,
a Delaware corporation


By:    /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance
and Chief Financial Officer






























































--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender








By:    /s/ Thomas M. Thoen     
Name: Thomas M. Thoen
Title: VP




















































































--------------------------------------------------------------------------------




[BANK OF AMERICA, N.A.,]
as a Lender








By:    /s/ Daryl K. Hogge     
Name: Daryl K. Hogge
Title: Senior Vice President




































































--------------------------------------------------------------------------------




[JPMORGAN CHASE BANK, N.A.],
as a Lender








By:    /s/ Lynn Braun     
Name: Lynn Braun
Title: Executive Director




















































































--------------------------------------------------------------------------------




[GOLDMAN SACHS BANK USA],
as a Lender








By:    /s/ Chris Lam     
Name: Chris Lam
Title: Authorized Signatory






































































--------------------------------------------------------------------------------




[U.S. BANK NATIONAL ASSOCIATION],
as a Lender








By:    /s/ Glenn Leyrer     
Name: Glenn Leyrer
Title: Vice President




















































































--------------------------------------------------------------------------------




The undersigned hereby acknowledge and consent to the foregoing Amendment and
confirm and agree that the Guaranty executed by the undersigned in connection
with the Credit Agreement remains in full force and effect in accordance with
its terms and is hereby reaffirmed, confirmed and ratified by the undersigned,
and the undersigned hereby confirm that the representations and warranties
contained in such Guaranty (including any incorporated by reference to the
Credit Agreement) are (before and after giving effect to this Amendment) true
and correct in all material respects (except to the extent any such
representation and warranty is expressly stated to have been made as of a
specific date, in which case it shall be true and correct in all material
respects as of such specific date); provided that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this confirmation.


GUARANTORS:


CELLU TISSUE HOLDINGS, INC.




By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




CELLU TISSUE - LONG ISLAND, LLC




By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer






CELLU TISSUE-CITYFOREST LLC




By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer


CELLU TISSUE CORPORATION-NEENAH


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer














--------------------------------------------------------------------------------




CELLU TISSUE CORPORATION - OKLAHOMA CITY


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




CELLU TISSUE - THOMASTON, LLC


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




CLEARWATER FIBER, LLC


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




TRULY BRANDS, LLC


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




MANCHESTER INDUSTRIES INC. OF VIRGINIA


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer






















--------------------------------------------------------------------------------






EXHIBIT A


Form of Letter Agreement


(Attached)








































































































--------------------------------------------------------------------------------






June [_], 2018


Wells Fargo Bank, National Association, as Purchaser
100 Park Avenue
New York, New York 10017


Re: Lien Release on Purchased Accounts and Intercreditor Letter


Ladies and Gentlemen:


Reference is made to that certain:


•
Account Purchase Agreement, dated June [_], 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Account
Purchase Agreement”), by and between Clearwater Paper Corporation (“Seller”) and
Wells Fargo Bank, National Association (in such capacity, “Purchaser”);



•
$200,000,000 Credit Agreement, dated as of October 31, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement” and together with all other agreements, documents
or instruments executed by any Seller in connection therewith, each as amended,
the “Loan Documents”) by and among Seller, as borrower, Wells Fargo Bank,
National Association as Administrative Agent, Swingline Lender and Issuing
Lender (in such capacity, “Agent”), the other lenders party thereto (the
“Lenders”) and Wells Fargo Securities, LLC, as Sole Lead Arranger and Sole
Bookrunner; and



•
$100,000,000 Credit Agreement, dated as of October 31, 2016 (as amended, the
“Northwest Credit Agreement” and together with all other agreements, documents
or instruments executed by Seller in connection therewith, each as amended, the
“Northwest Loan Documents”), by and among Seller, as borrower, Northwest Farm
Credit Services, PCA, as Administrative Agent, Sole Lead Arranger and Sole
Bookrunner (in such capacity, “Northwest Agent”), and the lenders from time to
time party thereto (the “Northwest Lenders”).



Pursuant to the Account Purchase Agreement, Purchaser may from time to time
purchase from Seller and the Seller may from time to time sell to Purchaser, in
accordance with the terms thereof, certain Accounts (as defined below) of Seller
arising from sales of goods or services by Seller to one or more account debtors
(such account debtors, the “Customers” and such Accounts, the “Purchased
Accounts”). For purposes hereof, “Accounts” shall have the meaning ascribed to
such term in the Uniform Commercial Code as in effect in the State of New York
(the “New York UCC”).


In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
is agreed that:


1.Agent, on behalf of itself and the Lenders, hereby confirms that the sale of
the Purchased Accounts is permitted by Section 8.5 of the Credit Agreement,
subject to the terms thereof (including the cap on the amount sold).


2.Northwest Agent, on behalf of itself and the Northwest Lenders, hereby
confirms that the sale of the Purchased Accounts is permitted by Section 8.5 of
the Northwest Credit Agreement, subject to the terms thereof (including the cap
on the amount sold).


3.Each of Agent, on behalf of itself and the Lenders, and Northwest Agent, on
behalf of itself and the




--------------------------------------------------------------------------------




Northwest Lenders hereby agrees that, upon Seller’s receipt of payment from
Purchaser of the initial portion of the purchase price for each Purchased
Account in accordance with the Account Purchase Agreement, (a) title to such
Purchased Account shall pass to Purchaser, (b) each lien and security interest
of each of Agent, for the benefit of itself and Lenders, and Northwest Agent, on
behalf of itself and the Northwest Lenders, in such Purchased Account pursuant
to the Loan Documents and the Northwest Loan Documents, respectively, is
automatically released and terminated and (c) each lien and security interest of
each of Agent, on behalf of itself and the Lenders, and Northwest Agent, on
behalf of itself and the Northwest Lenders, in the Related Assets (as defined on
Exhibit A to this Agreement) pursuant to the Loan Documents and the Northwest
Loan Documents, respectively, is subordinated to the interest of Purchaser in
such Related Assets. Nothing in this paragraph shall be deemed to constitute a
release by the Agent or Northwest Agent of their respective liens on the
proceeds received by Seller from Purchaser on the account of the sale of the
Purchased Accounts or Related Assets, nor a release of any liens in any
receivables and related assets not purchased by the Purchaser.


4.Purchaser hereby agrees that Purchaser has not, pursuant to or in connection
with the Account Purchase Agreement, purchased any interest in, or received a
lien or security interest in, any property of Seller other than the Purchased
Accounts and the Related Assets, including without limitation any other
accounts, or any equipment, inventory, fixtures, contract rights, chattel paper,
documents of title, instruments, general intangibles or other property of Seller
(such property, other than the Purchased Accounts and Related Assets, is
collectively referred to as "Collateral").


5.Should any payment, distribution or proceeds of Purchased Accounts be received
by Agent, any Lender, Northwest Agent, or any Northwest Lender from any
Customer, such receiving party shall, upon notice from Purchaser reasonably
identifying such payment, distribution or proceeds, cause the same to be
promptly delivered to Purchaser (pursuant to wire instructions provided in
writing to the applicable party). Should any payment, distribution or proceeds
of accounts of the Seller (other than Purchased Accounts), or the proceeds of
any other Collateral, be received by Purchaser from any Customer, Purchaser
shall, upon notice from the Lender Representative reasonably identifying such
payment, distribution or proceeds, promptly deliver the same to the Seller. This
Section 5 shall remain in effect until the later of (a) repayment in full of all
indebtedness and obligations of the Seller under the Credit Agreement and the
Northwest Credit Agreement and the termination thereof on terms and conditions
acceptable to Agent and Northwest Agent, as applicable (in each case, other than
pursuant to a refinancing thereof), and (b) repurchase or collection of all
Purchased Accounts and termination of the Account Purchase Agreement on terms
and conditions acceptable to Purchaser.


6.Agent, Northwest Agent and Purchaser each agrees to use reasonable efforts to
send to the others, contemporaneously with the sending thereof to Seller, a copy
of (i) any notice of default sent by such party, as applicable, or (ii) any
notice by Purchaser of the exercise of full dominion or
control under any deposit account control agreement (or similar agreement)
concerning any deposit account of Seller or its affiliates; provided, that
neither the failure of a party to do so, nor the failure of a party to use
reasonable efforts to do so, shall result in any breach of this Agreement or
give rise to liability against such party hereunder.


7.Agent represents and warrants to Purchaser that Agent is authorized by the
Lenders to enter into this letter agreement on behalf of itself and each Lender.


8.Northwest Agent represents and warrants to Purchaser that Northwest Agent is
authorized by the Northwest Lenders to enter into this letter agreement on
behalf of itself and each Northwest Lender.


9.This Agreement may not be amended, modified, terminated, waived or discharged
orally or by course of conduct, but only by a written agreement signed by an
authorized officer of Agent, Northwest Agent and Purchaser.


10.This Agreement shall be binding upon and inure to the benefit of Agent,
Lenders, Northwest Agent, Northwest Lenders, Purchaser and their respective
successors and assigns.


11.The rights and obligations hereunder of each of the parties hereto shall be
governed by and interpreted




--------------------------------------------------------------------------------




and determined in accordance with the internal laws of the State of New York
(without giving effect to principles of conflicts of law or choice of law). Each
party hereto irrevocably consents and submits to the non-exclusive jurisdiction
of the Supreme Court of the State of New York in New York County and the United
States District Court for the Southern District of New York and waives any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this agreement. EACH PARTY HERETO HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION ARISING UNDER OR RELATED TO
THIS AGREEMENT.


12.This Agreement expresses the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior inconsistent agreements
and understandings.




13.This Agreement may be executed in any number of counterparts (including by
.pdf or facsimile transmission), but all of such counterparts shall together
constitute but one and the same agreement. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto.








[REMAINDER OF PAGE LEFT BLANK]


[SIGNATURE PAGE FOLLOWS]



































































--------------------------------------------------------------------------------




14. The undersigned have has caused this agreement to be duly authorized,
executed and delivered as of the day and year first above written.


Very truly yours,


CLEARWATER PAPER CORPORATION
as Seller


By: ________________________    
Name:______________________    
Title: _______________________


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Agent


By: ________________________
Name: ______________________    
Title: _______________________    






NORTHWEST FARM CREDIT SERVICES, PCA
as Northwest Agent


By: ________________________    
Name: ______________________
Title: _______________________






ACKNOWLEDGED AND AGREED:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Purchaser


By: ________________________    
Name: ______________________    
Title: _______________________    






















[Signature Page to Lien Release on Purchased Assets]






--------------------------------------------------------------------------------




EXHIBIT A
Definition of “Related Assets”






“Related Assets” means, with respect to each Purchased Account purchased by
Purchaser hereunder, the following assets and properties of Seller, wherever
located, whether now owned or hereafter acquired or arising: (a) Chattel Paper,
Documents, General Intangibles, Commercial Tort Claims, Instruments and
Supporting Obligations, in each instance, to the extent evidencing, governing,
securing or relating to such Purchased Account, (b) Inventory or Goods returned
or rejected by a Customer of such Purchased Account, or reclaimed, repossessed
or recovered from any such Customer by Seller, to the extent that Purchaser has
not received the Repurchase Price of such Purchased Account, (c) reserves,
matured funds, credit balances and other property of Seller in Purchaser’s
possession arising out of such Purchased Assets, (d) deposit accounts over which
Purchaser, in its capacity as such, has a deposit account control agreement or
similar blocked account arrangement, (e) all Records relating to any of the
foregoing, (f) all contract rights of Seller relating to such Purchased Account,
(g) all rights and remedies of Seller against the Customer of and/or third
parties obligated on such Purchased Account or the Goods associated therewith,
and
(h) all Proceeds and rights relating to any of the foregoing.


Capitalized terms used in this Exhibit A and not otherwise defined in this
letter agreement shall have the meanings given to them in the New York UCC.




